Gilbert, J.
1. The grounds of the motion for a new trial which complain of the admission of evidence over objection do not show error.
2. Movant complains of certain portions of the charge of the court. When these portions are considered in connection with the entire charge, no error is shown.
3. Movant complains that the court erred in not charging the jury on the subject of estoppel, contending that the claimant, having probated the will of the deceased and qualified as executor, is now estopped from claiming under the alleged contract. Held, that the court did not so err. The will, considered in the light of undisputed evidence, was not antagonistic to the contract. Claiming under the contract was not pursuing an inconsistent remedy. The will expressly recognized the contract. Moreover, the claimant was not shown to have received any benefits or emoluments from the estate under the will or by reason of its probate.
4. The evidence showing the contract was without substantial conflict.

Judgment affirmed.


All the Justices concur.

Mozley & Gann and H. B. Moss, for plaintiff.
Anderson & Roberts, for defendants.